Citation Nr: 0909568	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO in August 2006.  A 
hearing transcript has been associated with the claims 
folder.  

In an effort to develop additional evidence, the claim was 
remanded by the Board in December 2006.  It is now ready for 
appellate consideration.

The Board also observes that its December 2006 remand sought 
to develop additional evidence concerning a claim for 
entitlement to service connection for erectile dysfunction.  
The RO, as part of a September 2008 rating decision, granted 
service connection for this disorder.  As such, this matter 
is no longer before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  While the evidence appears to indicate that the Veteran 
served in a unit that came into combat with the enemy, and 
even assuming that the stressful events reported by the 
Veteran occurred precisely as he stated, the current medical 
evidence of record does not include a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in January and 
September 2004 correspondence of the information and evidence 
needed to substantiate and complete his claim of entitlement 
to service connection for PTSD, to include notice of what 
part of that evidence is to be provided by the Veteran, and 
notice of what part VA will attempt to obtain.  Subsequently 
issued correspondence, to include an October 2007 letter, 
further sought to assist the Veteran in the development of 
his claim.  The October 2007 letter provided him with notice 
of the type of evidence necessary to establish disability 
ratings and effective dates.  The claim was readjudicated in 
a December 2008 supplemental statement of the case.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claim, affording him a physical examination, attempting to 
verify alleged in-service stressors through the United States 
Armed Service Center for Research of Unit Records (USASCRUR), 
later called the United States Armed Services Center for Unit 
Records Research (CURR), now known as the Joints Services 
Records Research Center (JSRRC).  The Veteran was also 
provided the opportunity to give testimony before the 
undersigned in August 2006.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
Regarding attempts to obtain possible pertinent medical 
records, the Board notes that a letter to the Veteran dated 
in January 2007, pursuant to the Board's December 2006, 
requested that he return a supplied VA Form 21-4142 so that 
VA could potentially seek to obtain additional private 
medical evidence.  The Veteran did not return the VA supplied 
VA Form 21-4142.  VA also asked the Veteran in January 2007 
to provide more specific evidence regarding his claimed 
stressors.  He did not.  Notwithstanding that the Veteran in 
January 2009 informed VA that he needed an additional 30 days 
to provide more information or evidence in support of his 
claim, no additional submissions by the Veteran have been 
received.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Additional development 
of the evidence also occurring following the Board's December 
2006 remand included the Veteran's being afforded a VA PTSD 
examination in September 2008.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  As such, the Board turns 
to the merits of the Veteran's claim.

The Veteran contends that he developed PTSD as a result of 
in-service experiences.  The Veteran submitted copies of a 
Vietnam Combat Certificate as a member of the First Aviation 
Brigade from September 1969 to September 1970, and the award 
of the Air Medal for support of combat ground forces in the 
Republic of Vietnam in March 1970, and from April to June 
1970.  He indicated that he saw combat as part of the First 
Aviation Brigade, 129 Assault Helicopter Anh Sanh, Vietnam.

The Board notes that the Veteran's service treatment records 
include no references to any psychiatric-based complaints or 
treatment.

Review of an August 2003 VA mental disorders examination 
report shows that the Veteran informed the examiner that he 
was a helicopter gunner while in the military.  He denied 
psychiatric symptoms until after his civilian retirement.  
The examiner noted that the Veteran had no difficulties with 
Vietnam-related issues.  Following mental status examination 
generalized anxiety disorder was diagnosed.  PTSD was not 
diagnosed.  


As part of a July 2004 letter the Veteran alleged that he 
served in a combat zone in Vietnam in his capacity as a 
helicopter door gunner.  He indicated that he had received 
multiple Air Medals, some of which relating to combat assault 
missions.  

In the course of an October 2004 VA PTSD examination the 
Veteran again described his duty as a helicopter door gunner.  
He added that he came under enemy fire which was very 
traumatic.  Following being afforded psychiatric examination 
by the examining physician, the examiner provided as 
diagnosis of anxiety disorder not otherwise specified.  While 
the examiner acknowledged that the Veteran had provided 
subjective complaints of PTSD, a diagnosis of PTSD was not 
supplied.  

A September 2006 letter from the Vet Center shows that the 
Veteran had received counseling in 2003 following describing 
some possible PTSD symptoms.  It was added that the Veteran 
had described frequent combat involvement while in Vietnam, 
during which he came under mortar, rocket, and small arms 
fire while both on base and in a helicopter.  The Veteran 
also reported that while a helicopter door gunner he had to 
load bodies of dead servicemen onto his helicopter.  He also 
described an occasion where a helicopter crashed, and, in so 
doing, "banged up" a chaplain.  The Veteran further 
described standing perimeter security guard duty during which 
he had to remove "dead and dismembered sappers" from wire.  

In January 2008 the RO sought to have claimed stressors 
verified with JSRRC.  The RO informed JSRRC that the Veteran 
had alleged that in his capacity as an assault helicopter 
door gunner he had experienced stressful experiences, such as 
coming under enemy fire.  

JSRRC responded in January 2008 to the RO's stressor 
verification request.  It indicated that the unit history 
submitted by the 129th Assault Helicopter Company (129th ASHC) 
for 1970 had been reviewed.  The history was noted to 
document that as a result of an operation occurring in May 
1970, Cambodian Operation, 223 enemy were killed-in-action, 7 
prisoners and 98 weapons were captured.  Also, the unit 
history showed that 15 Purple Hearts were received and that 
the Veteran received an Air Medal.  


While at this juncture the Board observes that while the RO 
did not specifically seek to verify all of the Veteran's 
claimed stressors, the evidence of record does appear to 
indicate that the Veteran served in a unit that came into 
combat with the enemy.  

Pursuant to the Board's December 2006 remand the Veteran was 
afforded a VA PTSD examination in September 2008.  The 
examiner is noted to have had an opportunity to review the 
Veteran's claims file, as well as his Form DD-214 (Armed 
Forces of the United States Report of Transfer or Discharge).  
The examiner noted that there was no outpatient medical 
treatment records on file concerning a mental disorder.  The 
examiner listed the Veteran's service awards as including the 
National Defense Service Medal, Vietnam Service Medal with 3 
Campaign Stars, the Vietnam Medal with 60 Device, Air Medal, 
and Army Commendation Medal.  The examiner noted that the 
Veteran had combat experience.  Following examination of the 
Veteran the examining psychologist supplied a diagnosis of 
anxiety disorder not otherwise specified.  The examiner noted 
while the Veteran met the DSM-IV stressor criterion 
concerning combat experiences in Vietnam, he did not meet the 
DSM-IV criteria for a diagnosis of PTSD.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).


With respect to the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  Id.; see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Moreover, 
the diagnosis of PTSD must be based either on a claim of 
account of events during demonstrated combat status or based 
on verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the veteran's unverified stressors.

In this case, the available evidence on file, as discussed 
above, appears to indicate that the Veteran served in a unit 
which came into combat with the enemy.  See January 2008 
JSRRC report.  See also Pentcost, supra.  However, even 
assuming that the stressful events reported by the Veteran 
occurred precisely as he has indicated, the current medical 
evidence of record does not support a diagnosis of PTSD, as 
required by 38 C.F.R. § 4.125a.  


To this, the Board points to the reports of the above-
discussed VA examinations conducted in August 2003, October 
2004, and September 2008.  In essence, review of all three 
reports, showing that none of the respective examiners, after 
having had an opportunity to review the Veteran's claims file 
and examine the Veteran, supplied a diagnosis of PTSD.  The 
Veteran's claim of entitlement to service connection for PTSD 
thus fails on the basis that the preponderance of the 
competent medical evidence is against finding that the 
appellant currently suffers from PTSD due to a verified in-
service stressor.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, service connection for PTSD must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


